WALLACE, Judge.
Robert B. Crockett appeals the order denying his postconviction motion filed in accordance with Florida Rule of Criminal Procedure 3.850, in which he raised four grounds for relief. We find no reversible error, and we affirm the postconviction court’s order without discussion.
However, Mr. Crockett’s judgment and sentence erroneously states that he was convicted and sentenced for “domestic violence] battery” on count one of the information. “Domestic violence] battery” is a nonexistent offense. Accordingly, we remand for the postconviction court to correct Mr. Crockett’s judgment and sentence to reflect that he was convicted and sentenced for battery on count one of *873the information, not “domestic violence] battery.”
Affirmed; remanded for correction of the judgment and sentence.
LaROSE and BLACK, JJ., Concur.